—Judgment, Supreme Court, New York County (James Yates, J.), rendered May 6, 1994, convicting defendant, after a jury trial, of murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 25 years to life, 5 to 15 years and 21/3 to 7 years, respectively, unanimously affirmed.
The court properly determined that defendant was competent to stand trial despite the fact that defendant wished to pursue a seemingly futile conspiracy defense in the face of overwhelming evidence. The court had numerous opportunities to observe defendant during extensive colloquies, and the two most recent psychiatric examinations of defendant confirmed that he had “sufficient present ability to consult with his lawyer with a reasonable degree of rational understanding, and [that] he ha[s] a rational and factual understanding of the proceedings against him” (People v Pena, 251 AD2d 26, 30, lv denied 92 NY2d 929; see also, People v Tortorici, 92 NY2d 757; People v Morgan, 87 NY2d 878). Concur — Rosenberger, J. P., Nardelli, Lerner, Saxe and Friedman, JJ.